Citation Nr: 1432547	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  10-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for traumatic brain injury.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for traumatic brain injury.

In November 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Muskogee, Oklahoma.  A transcript of the hearing is of record.

In September 2013, the Board remanded the issue of service connection for traumatic brain injury for further development.  Compliance with the Board's September 2013 remand directives is required.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the Board's remand order).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2013 remand the Board sought to clarify whether the Veteran's cognitive complaints/symptoms were contemplated by his service connected psychiatric disorder, and therefore requested an examination of the Veteran to address that question.  In order to ensure a more complete medical history and context for the claim was known, the Board also requested a search for records of the Veteran's claimed in-service mental health clinic treatment records, unit histories for the unit to which he was assigned when in Iraq, and current VA treatment records.  

Attempts to obtain unit history records, in-service mental health clinic treatment records, and VA treatment records dated after August 2012, do not appear to have been undertaken.  Likewise, the examination the Board requested was not accomplished, as it appears an incorrect address was used to notify the Veteran to report.  Remand for compliance with the Board's September 2013 remand directives is accordingly warranted.  Stegall, 11 Vet. App. 268, 270-71.

Accordingly, the case is REMANDED for the following action:

1.  As it is understood that in-service Mental Health Clinic records are stored separately from other service treatment records (see M21-1 MR Part III, Subpart IV. 4.H.27.e.), contact the appropriate department/agency for a copy of all of the Veteran's in-service Mental Health Clinic treatment records, particularly as would have been generated during the Veteran's service with the HHC, 1ST Armored Division stationed in Wiesbaden, Germany, from January 2003 to January 2004.  If there are no Mental Health Clinic treatment records relating to the Veteran, that should be indicated.  

2.  Associate the Veteran's VA treatment records dated after August 2012 with the claims file.

3.  Contact the appropriate service department/agency for military history records (including, but not limited to, unit histories and Lessons Learned) for HHC 1st Armored Division during the period from April 2003 to January 2004.  If no records are found, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  After completion of all of the above, re-schedule the Veteran for a VA TBI examination.  Notice of the scheduled appointment must be sent to the Veteran's current address of record. 

The claims file should be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  The examiner should record all pertinent medical complaints, symptoms, and clinical findings, and review the results of any testing prior to completion of the report.

Following a review of the claims file, to include pertinent VA (TBI and Mental Health Clinic) treatment records, the November 2011 Board hearing Transcript, and the June 2013 psychiatric examination results, the examiner is requested to state whether the Veteran's has clinical symptoms of traumatic brain injury, and if so whether they are distinguishable from symptoms arising out of his service connected psychiatric disability (diagnosed as PTSD with bipolar disorder, not otherwise specified).   

A complete rationale for all opinions must be set forth in the examination report.  

5.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the claim remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



